DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,524,612, claims 1-16 of U.S. Patent No. 9,767,653, claims 1-19 of U.S. Patent No. 9,922,499, claims 1-19 of U.S. Patent No. 10,388,114, claims 1-20 of U.S. Patent No. 10,650,640, and claims 1-19 of U.S. Patent No. 10,937,276. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed invention of the instant application appears to be encompassed within the scope of each of the inventions of each of the identified patents above. For instance, the scope of claim 1 of the instant application is directed to a processor, for use with an electronic gaming device, caused to determine when at least two symbols of the set of predefined symbols are traded in by a player of the electronic gaming device, determine if the at least two symbols are included in one of a plurality of winning outcomes, and provide a bonus to the player of the electronic gaming device when the tracked sets of traded predefined symbols exceed a threshold. The concept of trading, surrendering, exchanging, or the like at least two symbols, cards or the like in exchange for some bonus activity, points, or the like is recited throughout at least the independent claims of each of the identified patents above. For the sake of brevity, the Examiner submits that any person having ordinary skill in the art would readily ascertain the scope of the invention as claimed in the instant application to be encompassed within the scope of the inventions of each of these patents, such that a terminal disclaimer is reasonably required to obviate this holding of non-statutory double patenting.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine or a process, which are statutory categories of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claims 1, 8, & 14 recite:
1. 	At least one non-transitory memory device, which stores a plurality of instructions, for use with an electronic gaming device that generates a set of predefined symbols and displays, on a display device, a determined outcome as a set of the predefined symbols, the plurality of instructions, when executed by at least one processor, cause the processor to: determine when at least two symbols of the set of predefined symbols are traded in by a player of the electronic gaming device; determine if the at least two symbols are included in one of a plurality of winning outcomes; and provide a bonus to the player of the electronic gaming device when the tracked sets of traded predefined symbols exceed a threshold.
8. 	At least one non-transitory memory device, which stores a plurality of instructions, for use with an electronic gaming device that generates a set of predefined symbols and displays, on a display device, a determined outcome as a set of the predefined symbols, the plurality of instructions, when executed by at least one processor, cause the processor to: permit the player to surrender only a portion of an interim holding after a first stage of the game played on the electronic gaming device, wherein the portion includes a quantity of symbols less than a total quantity of symbols in the set; and provide an opportunity for a bonus award in exchange for surrender by the player if the surrendered portion has at least two symbols included in one of a plurality of winning outcomes.
14. 	At least one non-transitory memory device, which stores a plurality of instructions, for use with an electronic gaming device that generates a set of predefined symbols and displays, on a display device, a determined outcome as a set of the predefined symbols, the plurality of instructions, when executed by at least one processor, cause the processor to: accept only a portion of a displayed set of predefined symbols as discards selected by the player, wherein the portion includes at least two symbols and less than a total quantity of symbols in the set of predefined symbols; compare the accepted discards to a plurality of predefined winning outcomes; and generate an award for the player when the accepted discards are included in one of a plurality of winning outcomes.
The underlined limitations in each of claims 1, 8, & 14 recite an abstract idea included in the groupings of mental processes and/or method of organizing human activity, connected to technology only through application thereof using generic computing elements (e.g. non-transitory memory, processor, displays, etc.). According to the 2019 Revised Patent Subject Matter Guidelines, mental processes includes concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and organizing human activity includes at least fundamental economic principles or practices and managing following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations include functions/limitations that constitute at least a set of game rules, such as including functions related to the playing of a game as underlined in each respective independents claim above.  These sets of rules (implemented in practice as part of a fundamental economic practice of a wagering game) are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules or instructions concerning a game while only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims.
Regarding dependent claims 2-7, 9-13, & 15-20:
Each claim is dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional game rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-20 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine (a random number generator alone does not set forth a special purpose machine as generic computing elements are well established to include random number generators). The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
In addition, a computer memory, a processor, and displays are well known conventional devices used to electronically implement a (wagering) game as evidence by US 2003/0050111. US 2003/0050111 discloses that conventional gaming machine comprises a controller with a memory, a random number generator, credit means, and a processor to control the overall operation of the gaming machine. The conventional gaming machine is programmed to display images of a game (¶ 2).
The dependent claims  do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “provide a bonus to the player of the electronic gaming device when the tracked sets of traded predefined symbols exceed a threshold” in which “the tracked sets of traded predefined symbols” lack antecedent basis. The previous recitations of the claims merely provide for determining when two symbols are traded in by a player and if the at least two symbols are included in one of a plurality of winning outcomes, and lack any tracking or plural “sets”  of traded predefined symbols. For examination purposes, the Examiner interprets the limitation equivalent to providing a bonus when at least one “set” (exceeding zero sets) of at least two symbols are traded in.
	Claim 5 recites “cause the processor to award a second bonus to a player who holds a bonus symbol in the bonus symbol accumulator that matches the drawn symbol” in which it appears unclear if “a player who holds a bonus symbol” is referring to “the player” recited in the preceding claims (i.e. only a single player is recited in claim 1) from which claim 5 depends, or if claim 5 is attempting to define the involvement of multiple players, which appears as though it lacks antecedent basis to establish such involvement of multiple players, so as to determine “who holds” the matching bonus symbol.
	Claim 8 recites “permit the player to surrender only a portion of an interim holding after a first stage of the game played on the electronic gaming device…” in which “the player” and “the game” each lack antecedent basis.
Claim 9 recites “allocate at least in part a cost of the bonus award savings from not paying on the surrendered interim holding” wherein “the bonus award savings” lacks antecedent basis. Further, it appears claim 9 lacks a nexus between the limitation recited and the limitations of claim 8 from which claim 9 depends, insomuch that the Examiner is unable to ascertain a reasonable interpretation the entirety of the limitations that comprise claim 9 (i.e. limitations of claims 8 & 9). As such, claim 9 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for the correlation of “bonus award savings” to the process of claim 8 that merely recites permitting a player to surrender a portion of interim holding and provide a bonus award in exchange for the surrender based on criteria being met. It is unclear how to interpret a cost for bonus award savings with respect to the limitations of claim 8 that appear to positively recite the providing of a bonus award. For at least this reason, claim 9 is not viable for examination with respect to prior art.
Claim 11 recites “…initiate a bonus eligibility session after the bonus exceeds a pre-defined number of bonus points” in which “the bonus” lacks antecedent basis. Furthermore, the correlation with respect to claim 10 is unclear, as claim 10 merely recites a singular definition that the bonus award comprises a plurality of bonus points, such that claim 11 appears to be referring to some accumulation of bonus points that need to exceed a pre-defined number of bonus points. Accordingly, claim 11 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: a correlation between a running accumulation/total of bonus points and exceeding a pre-defined number of bonus points. For at least this reason, claim 11 is not viable for examination with respect to prior art.
	Claim 14 recites “accept only a portion of a displayed set of predefined symbols as discards selected by the player” in which it appears unclear if “a displayed set of predetermined symbols” is meant to refer to the generated set of predefined symbols already recited in the preamble, or if this is a different set, and in which it appears “the player” lacks antecedent basis.
	Claim 14 also recites “compare the accepted discards to a plurality of predefined winning outcomes; and generate an award for the player when the accepted discards are included in one of a plurality of winning outcomes” which appears indefinite, as it is unclear if the comparison to the “predefined winning outcomes” are the same outcomes that is the basis for generating an award when the accepted discards are included in “one of a plurality of winning outcomes”. There appears to be a lack of nexus between these limitations.
	Regarding a lack of nexus, it appears each of claims 1, 8, & 14 shortly recite a few steps that appear to lack nexus between one in another in certain interpretations, such as each of the claims recites determining if symbols or the like are included in “one of a plurality of winning outcomes”, but the claims fail to define or relate the winning outcomes, such as being a plurality of winning outcomes of the set of predefined symbols or similar language that provides some link between the claim language associated with .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 6-8, 10, & 12-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berman et al. (U.S. Patent Application No. 2002/01555873; hereinafter “Berman”).
	Claims 1, 8, & 14: Berman discloses the invention comprising at least one non-transitory memory device (paragraph 0013), which stores a plurality of instructions, for use with an electronic gaming device (figure 7) that generates a set of predefined symbols and displays, on a display device, a determined outcome as a set of the predefined symbols (figure 7, wherein a randomly generated outcome is presented on an electronic gaming device in slot game area 720), the plurality of instructions, when executed by at least one processor (figure 10[processor 1002]), cause the processor to: determine when at least two symbols of the set of predefined symbols are traded in by a player of the electronic gaming device; determine if the at least two symbols are included in one of a plurality of winning outcomes; and provide a bonus to the player of the electronic gaming device when the tracked sets of traded predefined symbols exceed a threshold (abstract, figures 2, 6-9, paragraphs 0052-0077, wherein Berman discloses a gaming machine offering a means to trade winning outcomes for bonus activity, such that in at least one embodiment, if a predetermined winning symbol combination occurs in response to a randomly generated game outcome in the slot game area 720, an option to trade is presented to the player, such that the player is enabled to surrender, trade, or otherwise exchange the payout and thus the symbols associated with the predetermined winning outcome, which is interpreted as having at least two symbols to create a winning combination, for some form of bonus activity; thus, Berman reasonably discloses determining that at least two symbols of the set of symbols defining the randomly generated outcome are opted to be traded by the player, the at least two symbols determined to be a winning outcome, and providing a bonus to the player when at least one set of at least one winning outcome is traded in exceeding zero trades).
Regarding claim 8, all of the above applies, where Berman discloses the at least one non-transitory memory device (paragraph 0013), which stores a plurality of instructions, for use with an electronic gaming 
Regarding claim 14, all of the above applies, where Berman discloses the at least one non-transitory memory device (paragraph 0013), which stores a plurality of instructions, for use with an electronic gaming device (figure 7) that generates a set of predefined symbols and displays (figure 7, wherein a randomly generated outcome is presented on an electronic gaming device in slot game area 720), on a display device, a determined outcome as a set of the predefined symbols, the plurality of instructions, when executed by at least one processor (figure 10[processor 1002]), cause the processor to: accept only a portion of a displayed set of predefined symbols as discards selected by the player, wherein the portion includes at least two symbols and less than a total quantity of symbols in the set of predefined symbols; compare the accepted discards to a plurality of predefined winning outcomes; and generate an award for the player when the accepted discards are included in one of a plurality of winning outcomes (abstract, figures 2, 6-9, paragraphs 0052-0077, wherein Berman discloses a gaming machine offering a means to trade winning outcomes for bonus activity that can result in generation of a bonus award, such that in at least one 
Claims 6, 7, 12, 13, 19, & 20: Berman discloses the symbols may occur on playing cards and that the electronic gaming device is a slot machine (paragraph 0012).
Claims 10 & 15-18: Berman discloses providing a bonus activity which can result in a bonus award (figure 2[step 220]), such that without any further specificity as claimed, a bonus award is interpreted as one or more bonus points, such as a numerical value of credits to be added to a bonus point total for the player, such as a credit meter (see also paragraph 0004). Regarding claim 16, it appears plausible, and thus anticipatory that the winning combination of symbols can include two dissimilar symbols (e.g. two playing cards of different rank for a combination such as a straight), and the bonus activity the player receives in accordance with a trade/surrender of the winning combination of symbols results in at least one “bonus point” as discussed above (i.e. a credit). Similarly, regarding claim 17, the bonus award resulting from the bonus activity can reasonably include at least two bonus points or credits in a situation when the bonus activity was provided in response to a trade/surrender of a first pair of symbols having a first value (e.g. a pair of Jacks in a poker game). Again, similarly, regarding claim 18, the bonus award resulting from the bonus activity can reasonably include at least three bonus points or credits in a situation when the bonus activity was provided in response to a trade/surrender of a pair of symbols having a second value, greater than the first value (e.g. a pair of Queens in a poker game). These situations are anticipatory insomuch that the Berman game can produce the explicit situations as claimed.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berman, as applied to claims 1, 6-8, 10, & 12-20, where applicable.
	Claim 2: Berman discloses the invention substantially as claimed except for explicitly disclosing that the bonus is provided to the player by spinning a wheel. Regardless of the deficiency, the Examiner submits that those having ordinary skill in the art at the time of Applicant’s invention would have been well versed in the common knowledge and routine skill necessary to implement a “bonus wheel” within Berman to provide a potential bonus to a player via the bonus wheel, as bonus wheels were notoriously well-known in the art prior to Applicant’s invention, such that only routine skill and common knowledge would have been required to implement such a feature.  Berman discloses that, in at least one embodiment, the player may select their desired type of bonus activity, such that it would have been prima facie obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified Berman to incorporate a bonus wheel as a well-known type of bonus activity and manner in which to provide a player with a bonus.
	Claims 3-5: Berman discloses the invention substantially as claimed except for explicitly disclosing the bonus is a bonus symbols to be stored in a bonus symbol accumulator, periodically drawing a symbol to compare to at least one bonus symbol stored in the bonus accumulator, and awarding a second bonus to the player who holds a bonus symbol in the bonus accumulator that matches the drawn symbol. Regardless of the deficiency, the Examiner submits that those having ordinary skill in the art at the time of Applicant’s invention would have been well versed in the common knowledge and routine skill necessary to implement a awarding of bonus symbols to be accumulated in a bonus symbol accumulator, as bonus symbol collections games were notoriously well-known prior to Applicant’s invention, such that only routine skill and common knowledge would have been required to implement such a feature.  Moreover, those having ordinary skill in the art would have been motivated to periodically drawing a symbol to compare to at least one bonus symbol stored in the bonus accumulator, and awarding a second bonus to prima facie obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified Berman to incorporate awarding of bonus symbols to be accumulated, such that the player accumulates bonus symbols in an attempt to win a further bonus according to a draw type bonus game in which bonus symbols are drawn in order to match against accumulated bonus symbols, where such features are well-established in the art and would have required mere routine skill to incorporate within Berman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MILAP SHAH/Primary Examiner, Art Unit 3715